PER CURIAM.
The appellant sought relief from his guilty and no contest pleas in twenty separate cases from 1991 to 2000. The circuit court summarily denied relief as to all the felony convictions as the petition was untimely filed. We affirm as to these cases without comment. See Wood v. State, 750 So.2d 592, 595 (Fla.1999) (“defendants adjudicated prior to this opinion shall have two years from the filing date within which to file claims traditionally cognizable under coram nobis.”).
The affirmance is without prejudice to the cases not listed by the lower court order. The circuit court did not have jurisdiction to address claims related to these eases and properly excluded these cases from its order. If not procedurally barred, the appellant may seek relief on the misdemeanor and traffic cases in the appropriate court. See State v. Woods, 400 So.2d 456, 457 (Fla.1981) (“where no appeal of the judgment has been sought ... the petition must be made to the original trial court.”).
STONE, SHAHOOD and GROSS, JJ., concur.